Citation Nr: 0812536	
Decision Date: 04/15/08    Archive Date: 05/01/08

DOCKET NO.  05-10 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent for a disability of the right shoulder, to include 
rotator cuff repair, degenerative joint disease, and calcific 
tendonitis, for the period of March 28, 2000, to October 2, 
2001.  

2.  Entitlement to a disability rating in excess of 40 
percent for a disability of the right shoulder, to include 
rotator cuff repair, degenerative joint disease, and calcific 
tendonitis, for the period of October 3, 2001, to the 
present.  

3.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
low back disability.  

4.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The veteran had active honorable service in the United States 
Army from February 1944 to June 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 and July 2004 rating 
decisions issued by the above Department of Veterans Affairs 
(VA) Regional Office (RO).  A subsequent June 2002 rating 
decision established a 30 percent rating for the right 
shoulder effective from March 28, 2000, to October 2, 2001, 
and a 40 percent rating from October 3, 2001. 

The case was remanded by the Board in April 2007 so that a 
videoconference hearing could be scheduled, and so that a 
statement of the case (SOC) could be issued regarding a claim 
for an increased rating for hearing loss of the right ear, as 
to which it appeared that a notice of disagreement (NOD) had 
been filed.  In attempting to effectuate the remand order, 
the RO noted that no NOD had been filed regarding that claim.  
A review of the record confirms this, and the Board notes 
that the veteran indicated at his videoconference hearing 
before the undersigned that he does wish to express 
disagreement regarding the claim.  The time period in which 
to file a timely NOD has expired, and the veteran is 
encouraged to file a new claim for an increase should he feel 
his disability has grown in severity.  The veteran also 
indicated at his hearing that he was waiting for an SOC to be 
issued regarding a claim for special monthly compensation 
based on loss of use of the right hand.  The record reflects 
that an SOC as to that issue  was issued in February 2004, 
and no subsequent substantive appeal was filed, rendering the 
RO's decision final.  Should the veteran desire to pursue 
that claim, he is encouraged to file a claim to reopen.  

As noted, this matter was remanded by the Board in April 
2007.  The purposes of that remand have been met, and no 
further development is required.  The veteran was afforded a 
videoconference hearing before the undersigned Veterans Law 
Judge in March 2008; a transcript is in the claims file.    


FINDINGS OF FACT

1.  For the period of March 28, 2000, to October 2, 2001, the 
veteran did not demonstrate a limitation of motion in the 
right shoulder to less than 25 degrees; radiographic reports 
confirm calcific tendonitis, and pain with limitation of 
motion is the chief manifestation for this period; no 
ankylosis or malunion/nonunion is present.  

2.  From October 3, 2001, to the present, the veteran's right 
shoulder flexion is limited to below 25 degrees and he is in 
receipt of the maximum schedular rating for his disorder; no 
ankylosis or nonunion/malunion is present, and the disability 
picture is not so exceptional as to fall outside of the norm.  

3.  The veteran has presented evidence which was not 
originally considered by agency decision-makers prior to the 
final 1982 Board decision, but this evidence is either 
cumulative or redundant and does not bear substantially or 
directly on the issue of entitlement to service connection 
for a low back disability.  

4.  The veteran is severely limited in daily activities due 
to a combination of service-connected disabilities and non-
service connected Parkinson's disease; while there is 
evidence of impairment in daily activities, to include 
complaints of needing assistance in cleaning, dressing, etc., 
due to the right shoulder disability, and it is clear that 
the veteran could not work as a furniture builder, his level 
of education and experience would allow him to work in a 
sedentary environment, which would not be significantly 
interfered with by the service-connected disabilities.  


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 30 
percent for the period of March 28, 2000, to October 2, 2001 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.2, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5200-5203 (2007).

2.  The criteria for a disability evaluation in excess of 40 
percent for the period of October 3, 2001, to the present 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.2, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5200-5203 (2007).

3.  New and material evidence has not been received to reopen 
a claim for entitlement to service connection for a low back 
disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2001).

4.  The criteria for a total disability evaluation based on 
individual unemployability due to service-connected 
disability have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist 

The enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 
enhanced VA's duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits, and redefined the obligations of VA with respect to 
the duty to assist the veteran with a claim.  In the instant 
case, the Board finds that VA fulfilled its duties to the 
veteran under the VCAA.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  Sanders v. Nicholson, 487 F.3d 881, 886 (Fed. 
Cir. 2007), petition for cert. filed (U.S. March 21, 2008) 
(No. 07-1209); Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005).  

In addition, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans Claims (Court) issued 
a decision in Dingess v. Nicholson, 19 Vet. App. 473, 484, 
486 (2006), which held that VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) mandate 
notification of all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  This 
notice must also inform the veteran on how VA determines that 
a disability rating and an effective date for the award of 
benefits will be assigned if the claim is granted.  Id.  

Further, in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
the Court found that, at a minimum, adequate VCAA notice in a 
claim for increased rating requires that VA notify the 
claimant that, to substantiate such a claim: (1) the claimant 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.

The Board concludes that the RO did not adequately apprise 
the veteran of all the information and evidence needed to 
substantiate the claims prior to the initial adjudication of 
his claims, however, the veteran did receive information as 
to what was required in order to receive a higher evaluation 
for his shoulder disability and to reopen a previously denied 
claim for service connection in post-decisional documents.  
Also, a February 2004 letter apprised the veteran of what was 
necessary to substantiate a claim for a TDIU, with 
subsequently issued SOCs re-adjudicating all claims, curing 
any defect as to information which was not provided prior to 
initial unfavorable actions.  See Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006).  Furthermore, post-decisional 
documents set forth the criteria used in establishing a 
higher disability evaluation for a shoulder disability, and 
what was necessary to reopen a previously denied claim (see 
July 2001 rating decision followed by issuance/re-
adjudication in the SOC), and re-adjudication after such 
notice fully cured any presumed prejudice.  See Prickett, 
supra; Kent v. Nicholson, 20 Vet. App. 1 (2006).  

The VCAA letters of record do not contain the level of 
specificity set forth in Vazquez-Flores.  However, this 
decision denies entitlement to the benefits sought on appeal, 
and the veteran was subsequently presented this information 
in an SOC, which re-adjudicated the contested claims.  See 
Prickett, supra (issuance of fully compliant VCAA 
notification followed by re-adjudication of the claim, such 
as in an SOC or supplemental SOC (SSOC), is sufficient to 
cure a timing defect).  Moreover, the presumed error raised 
by such defect is rebutted because of evidence of actual 
knowledge on the part of the veteran and his representative, 
and other documentation in the claims file reflecting such 
notification shows that that a reasonable person could be 
expected to understand what was needed to substantiate the 
claims for an increase, or to reopen a previously denied 
claim, and for entitlement to a TDIU.  See Sanders, Kent, 
supra.  That is, the veteran and his representative have 
shown by the nature of the argument presented that they are 
aware of what information and evidence is needed to support 
the claims, and it has not been contended otherwise.  

Information was provided to how disability rating or 
effective date is established should the claims be granted 
(Dingess requirements).  Any prejudice raised by the timing 
of such notice is rebutted, as the decision herein represents 
a denial of the benefits sought on appeal, mooting the need 
for further notice.  Dingess, supra.  There is nothing 
alleged or present in the record which would affect the 
essential fairness of the adjudication.  See Sanders, supra 
(the key to determining whether an error is prejudicial is 
the effect of the error on the essential fairness of the 
adjudication.).  

Regarding VA's duty to assist the veteran in obtaining 
evidence needed to substantiate his claims, the Board finds 
that all necessary assistance has been provided in this case.  
The evidence includes service medical records (SMRs) and 
post-service pertinent medical records, including VA 
examination reports.  There is no indication of any 
additional relevant evidence that has not been obtained.  The 
Board notes that the veteran was provided thorough VA 
examinations that are adequate for rating purposes.  See 
38 C.F.R. §§ 3.326, 3.327.  The veteran was scheduled for an 
examination to evaluate if his service-connected disabilities 
prevented him form any type of employment; however, he failed 
to report to this examination as requested.  No good cause 
has been shown, and there is no duty to schedule another 
examination.  

Applicable Legal Criteria - Increased Ratings/General

Disability ratings are determined by applying criteria set 
forth in VA's Schedule for Rating Disabilities.  Ratings are 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. §  4.7.

For claims for increased rating wich do not rise out of an 
initial grant of service connection, the Board must consider 
the application of "staged" ratings for different periods 
from the filing of the claim forward, if the evidence 
suggests that such a rating would be appropriate.  See Hart 
v. Mansfield, 21 Vet. App. 505 (2007).

In determining the disability evaluation, VA has a duty to 
consider all possible regulations which may be potentially 
applicable based upon the assertions and issues raised in the 
record.  After such a consideration, VA must explain to the 
veteran the reasons and bases utilized in the Government's 
decision.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible.  While a layperson 
is permitted to provide observations, lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10.  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40.  Consideration is to be given 
to whether there is less movement than normal, more movement 
than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or 
atrophy of disuse, instability of station, or interference 
with standing, sitting, or weight bearing.  38 C.F.R. § 4.45.

VA must consider "functional loss" of a musculoskeletal 
disability separately from consideration under the diagnostic 
codes; "functional loss" may occur as a result of weakness, 
fatigability, incoordination or pain on motion.  38 C.F.R. §§ 
4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  
VA must consider any part of the musculoskeletal system that 
becomes painful on use to be "seriously disabled."  

Applicable Legal Criteria - New and Material Evidence

In general, decisions of the RO or the Board that are not 
appealed in the prescribed time period are final.  38 
U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 3.104, 20.1100, 20.1103.  
The exception to this rule is 38 U.S.C.A. § 5108, which 
provides that, if new and material evidence is presented or 
secured with respect to a claim that has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.  See Kightly v. Brown, 6 Vet. App. 
200 (1994).  Evidence presented since the last final denial 
on any basis (either upon the merits of the case, or upon a 
previous adjudication that no new and material evidence had 
been presented), will be evaluated in the context of the 
entire record.  See Evans v. Brown, 9 Vet. App. 273 (1996).

According to regulations in effect for claims filed prior to 
August 29, 2001 (as in this case), new and material evidence 
is defined as evidence not previously submitted to agency 
decision-makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (2001).

Applicable Legal Criteria - Service Connection

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  With a chronic disease shown 
as such in service, so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes. 38 C.F.R. § 3.303(b).  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity of symptomatology after discharge is required to 
support a claim of service connection.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, supra.  However, lay statements may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); see 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  

Alternatively, a nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

Applicable Legal Criteria - TDIU

A total rating based on unemployability due to service-
connected disabilities may be granted if the service-
connected disabilities preclude the veteran from obtaining or 
maintaining substantially gainful employment consistent with 
his education and occupational experience.  38 C.F.R. §§ 
3.340, 3.341, 4.16.

If there is only one such disability, it must be rated at 60 
percent or more, and if there are two or more disabilities, 
there shall be at least one disability rated at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent.  38 C.F.R. § 4.16(a).  For 
those veterans who fail to meet the percentage standards set 
forth in 38 C.F.R. § 4.16(a), total disability ratings for 
compensation may nevertheless be assigned when it is found 
that the service-connected disabilities are sufficient to 
produce unemployability; such cases should be referred to the 
Director, Compensation and Pension Service, for extra-
schedular consideration. 38 C.F.R. § 4.16(b).

Analysis - Increased Rating, Right Shoulder

The veteran initially filed his claim for an increase in 
March 2000, contending that the then-assigned 20 percent 
disability evaluation did not fully account for the severity 
of his service-connected right (major) shoulder disability.  
The initial claim for an increase was denied.  Subsequently, 
a decision review officer (DRO), upon reviewing the medical 
evidence of record, assigned a 30 percent rating effective 
from the date of filing of the claim in March 2000, and also 
assigned a 40 percent rating from October 3, 2001, the date 
on which medical evidence documented a worsening of the 
disability.  The veteran contends that he is entitled to 
higher evaluations for both the period of March 28, 2000, to 
October 2, 2001, and from October 3, 2001, to the present.  
These are distinct claims involving a "staged" rating, but 
they involve the same anatomical structures and utilize the 
same legal criteria, so they will be discussed together for 
the sake of efficiency.  

A.  March 28, 2000, to October 2, 2001

During the period of March 28, 2000, to October 2, 2001, the 
veteran was in receipt of a 30 percent evaluation for his 
right shoulder.  He has not shown ankylosis, and nonunion or 
malunion of the humerus or scapula is not present, making a 
rating under Diagnostic Codes (DCs) 5200, 5202, and 5203 
inappropriate.  See 38 C.F.R. § 4.71a.  Indeed, the veteran's 
diagnosed rotator cuff tear with arthritis chiefly manifests 
itself with pain and limitation of motion in the right 
shoulder, and thus a rating under DC 5201 is most 
appropriate.  As discussed in greater detail below, the 
evidence does support a finding that there is significant 
limitation of motion at the right shoulder, which is 
compensable under joint-specific guidelines.  Thus, 
discussion of the criteria specific to arthritis is not 
necessary in rating the disability on appeal.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5010.  

On January 2001 VA orthopedic examination, the veteran 
complained of daily pain in the right shoulder, and he denied 
any swelling or crepitation in the joint.  There was a well-
healed surgical scar on the right shoulder, and the joint was 
tender to palpation.  The clavicle was intact, and the range 
of motion was: 70 degrees on forward flexion and abduction, 
and 40 degrees internal and external rotation.  There was no 
additional loss of motion, no fatigue, and no incoordination 
due to flare-ups of pain; however, the symptoms were chronic 
and present on a daily basis.  Private clinical reports 
indicate calcific tendonitis present in December 1999, with 
continual complaints of pain and loss of motion.  

In October 2001, the veteran had a clinical assessment of his 
condition, and a significant worsening of the disability was 
noted.  Regarding the period of March 28, 2000, to October 2, 
2001, however, there does not appear to be any indication 
that the criteria for a higher evaluation had been met.  
Specifically, Diagnostic Code 5201 (as pertains to the major 
extremity), states that a 30 percent evaluation will be 
granted if there is limitation of motion to midway between 
the side and shoulder level; a 40 percent evaluation is 
granted if the arm is limited to 25 degrees from the side.  
The objective medical evidence from the time period under 
consideration does not show that the veteran was ever limited 
to 25 degrees until after October 2, 2001.  Thus, the 
schedular requirements for a higher evaluation are not met, 
and the 30 percent evaluation between March 28, 2000, and 
October 2, 2001 must be continued.  Id.  

Furthermore, while the veteran asserts that he was unable to 
work as a custom furniture maker beginning in 2000, as he 
could not raise his arms to carry heavy wood, there does not 
seem to be any indication that he would have been affected in 
his ability to work as a trained aerospace engineer, or that 
he required frequent hospitalizations.  Thus, there is 
nothing to take this disability picture outside of the norm, 
and a referral to the Director of VA's Compensation and 
Pension Service for extraschedular consideration is not 
warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  


B.  October 3, 2001, to the Present

In October 2001, the veteran had a clinical assessment of his 
shoulder which (as briefly mentioned above) documented a 
substantial worsening of his right shoulder condition.  
Specifically, shoulder flexion was noted to be 22 degrees, 
which is more severe than the 25 degrees necessary to achieve 
the 40 percent rating.  See 38 C.F.R. § 4.71a, DC 5201.  The 
RO noted this significant increase in severity, and awarded 
the 40 percent rating effective from the date on which the 
disability worsened.  The 40 percent rating is the maximum 
schedular rating for loss of motion of the major shoulder, 
and thus, the veteran cannot gain a higher rating unless he 
is evaluated under extraschedular criteria.  He has undergone 
additional VA examinations since 2001; however, as with the 
earlier time period on appeal, there is no competent evidence 
demonstrating a disability so unique as to take the 
disability picture out of the norm.  Thus, regardless of the 
findings of more recent VA examinations (which do show an 
inability to work as a furniture builder), the Board finds 
extraschedular consideration to be inappropriate.  See 
Bagwell, supra.  

The Board is also aware of its duty to consider addition 
limitations such as weakness, fatigue, pain on use, etc., 
when assessing a disability rating.  As pain and loss of 
motion are the chief manifestations of the disorder, and have 
been duly noted in VA examination reports, the Board is of 
the opinion that all such factors have been considered in the 
award of the separate 30 and 40 percent evaluations.  See 
DeLuca, supra.  In summary, there is no evidence which would 
allow for higher ratings, and the claims for separate 
increases for the time periods under review must be denied.  

Analysis - New and Material Evidence, Low Back

The veteran contends that his service in the United States 
Army during the Second World War caused a current low back 
disability.  He was denied service connection in a November 
1976 rating decision, and appealed.  The Board, in a December 
1982 decision, confirmed the RO's denial on the basis that 
there was no evidence of an onset of a back disability until 
several decades after his military service separation.  That 
decision was final on the record at the time.  

The veteran submitted his current request to reopen prior to 
the regulatory revision of August 2001 regarding what 
constitutes new and material evidence.  In order for the 
veteran to be successful in the reopening of his claim for 
service connection for a back disability, he must submit 
evidence that bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156 
(2001).  

There was no dispute that the veteran had a back disability 
at the time of the previous denial, therefore he would need 
to show evidence which, at least potentially, supports the 
onset of a back disorder in service (or in the case of 
arthritis, within one year after discharge).  Upon review of 
the record, there are noted treatments for low back problems 
dating from 1984 through 2000.  A private chiropractor 
attributed the veteran's back disability to military service 
in a June 1984 entry.  While on the surface such a contention 
would seem to warrant reopening, the Board notes that there 
is no rationale associated with this opinion, and it appears 
to be totally based on subjective history provided by the 
veteran.  Subjective history is not, in itself, non-
probative; however, in order for the history to have 
probative value, it must be substantiated by the evidence of 
record.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005); 
see, e. g., Coburn v. Nicholson, 19 Vet. App. 427, 432 
(2006).  The subjective history the veteran reported to his 
chiropractor regarding in-service onset does not bear 
substantially on the matter at hand, as such contentions were 
forwarded and considered prior to the Board's 1982 denial.  
Furthermore, the record does not indicate that the veteran 
served in combat, and thus any contentions regarding in-
service treatment must be verified by the evidentiary record.  
See 38 U.S.C.A. § 1154.  

Upon review, the record has not been supplemented with any 
evidence which would serve to show an onset of a back 
disability in service or within the first post-service year.  
Thus, while the records of more recent treatment are new, 
they are not material, in that they redundantly put forth the 
facts of a current back disability and unsubstantiated claims 
of an in-service onset.  Thus, the request to reopen must be 
denied.  

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve any reasonable doubt in 
favor of the veteran when there is an approximate balance of 
positive and negative evidence regarding the merits of an 
outstanding issue.  That doctrine, however, is not applicable 
in this case because the preponderance of the evidence is 
against the veteran's claim.  38 U.S.C.A. § 5107(b); see also 
Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) 
(holding that "the benefit of the doubt rule is inapplicable 
when the preponderance of the evidence is found to be against 
the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

Analysis - TDIU

The veteran further contends that the totality of his 
service-connected disabilities, particularly his service-
connected right arm disability, have made him unable to 
secure gainful employment, and that as a result he should be 
awarded a total disability evaluation for compensation 
purposes.  

The Board notes that service connection in effect for the 
right shoulder disability, at a 40 percent rating; a left 
shoulder disability at a 30 percent rating; tinnitus at a 10 
percent rating, and hearing loss of the right ear at a 
noncompensable (zero percent) rating.  The veteran's combined 
disability evaluation is 70 percent, effective from March 
2005.  In light of this, the Board acknowledges that the 
veteran meets the basic schedular requirement for level of 
disability to be considered for a TDIU, pursuant to 38 C.F.R. 
§ 4.16.  Thus, at issue in this case is whether the veteran 
is able to maintain any type of gainful employment, or 
alternatively, whether his service-connected disabilities 
preclude him from any type of gainful employment.  

Upon review, the veteran has indicated that he holds a four-
year baccalaureate degree, and that he worked as an aerospace 
engineer for the Boeing Aircraft Corporation for many years, 
until he was forced to take early retirement due to budgetary 
cutbacks in 1992.  From 1992 to approximately 2000, he ran a 
small furniture business from his home, making and 
distributing fine pieces of wooden furniture among several 
States.  He says that in 2000, his right arm disability 
became so severe that he was unable to continue in the 
manufacturing of furniture.  Specifically, he states that it 
was difficult for him to carry the heavy wood required to 
assemble the furniture, so it was necessary for him to cease 
production.  In support of this, the Board notes a March 2004 
VA orthopedic examination in which a physician assistant 
stated that the veteran's service-connected right arm 
disability precluded him from employment as a furniture 
maker, and that it was unlikely he would return to that type 
of employment.  The Board has no reason to dispute this 
contention, and it is clear by competent medical evidence 
that the veteran's service-connected disability in the right 
arm did indeed preclude him from working as a furniture 
builder.  

We must also note that the veteran has advised that he 
suffers from the chronic neurological condition of 
Parkinson's disease, and he believes that disability 
condition substantially worsened (e.g., producing the need to 
use a motorized scooter) in 2006, which has significantly 
limited his ability to work in any capacity.  The Board does 
not dispute that assertion.  Parkinson's, however, is a non-
service-connected disorder, and cannot be considered in 
determining the veteran's employability for VA compensation 
purposes.  The veteran's contention is that he was entitled 
to a TDIU rating from 2000, when his shoulder disability 
prevented him from engaging in the furniture-making business, 
until 2006, when he acknowledges he became unemployable due 
to Parkinson's.

With regard to only the service-connected disabilities, to 
include the shoulder condition, there is no competent 
evidence in the evidentiary record to suggest that the 
veteran could not, due to those conditions alone, pursue 
employment in an occupation other than building custom 
furniture., such as in a sedentary (e.g., office-type) 
environment or in a position not requiring the moving of 
heavy objects.  Indeed, given the veteran's high level of 
education and experience in aviation engineering, it would 
appear that he would be capable of obtaining gainful 
employment in any capacity which would not require 
significant physical exertion, if the service-connected 
conditions were the only impediment to working. 

In conclusion, therefore, the veteran was not from 2000 to 
2006, and is not now unemployable based solely upon his 
service-connected disabilities, and his appeal must be 
denied.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  

The Board greatly appreciates the veteran's forthright and 
sincere testimony at his hearing before the undersigned, as 
well as the forceful advocacy of his representative in this 
matter.


ORDER

Entitlement to a disability rating in excess of 30 percent 
for a disability of the right shoulder, to include rotator 
cuff repair, degenerative joint disease, and calcific 
tendonitis, for the period of March 28, 2000, to October 2, 
2001, is denied.  

Entitlement to a disability rating in excess of 40 percent 
for a disability of the right shoulder, to include rotator 
cuff repair, degenerative joint disease, and calcific 
tendonitis, for the period of October 3, 2001, to the 
present, is denied.  

New and material evidence has not been received to reopen a 
claim of entitlement to service connection for a low back 
disability; the claim to reopen is denied.  

Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disability (TDIU) is denied.  



________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


